Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 is objected to because of the following informalities:  
“the expandable mat are formed” should read “the expandable mat is formed” (Lines 1-2).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the alignment mark line" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are rejected by dependency.

Claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“Forming a toothed cutting line on the body by ways of the alignment mark line” is vague and unclear. It is never described in the claims exactly what an alignment mark line is, and furthermore what it means to form a cutting line “by way of the alignment mark line” is not described in the claims or specifications, and would be unclear to one of ordinary skill reading the claims. There are a multitude of things that this phrase could be interpreted as. In the interest of compact prosecution, this limitation will further be referred to as using lines and edges of the product to form toothed cutting lines while making sure that the lines are all parallel to one another and perpendicular when they cross.
Claims 2-5 are rejected by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Neill (US-20170326810).
Regarding claim 1, Neill teaches:
A method of forming aligned patterns on a mat comprising: 
(1). providing a main die configured to mold a body on a substrate ([0010] and [0045] – [0047]); 
(2). forming multiple patterns on the body so as to produce a decoration portion ([0010], [0029], and [0032]; Figs. 1 and 2, #44 and #46); 
(3). forming a toothed cutting line on the body by ways of the alignment mark line so as to form multiple connection units on which multiple patterns are formed respectively, thus producing the mat ([0036]; Figs. 1 and 2, #36 and #38); and 
(4). aligning the multiple patterns on the mat so as to provide or design the decoration portion on the multiple patterns, and the multiple 
While the mat is not disassembled to multiple coupling parts before being produced, in the absence of a showing of criticality, Neill would be obvious to modify to one of ordinary skill in the art to teach this limitation using a simple rearrangement of steps, since the mat pieces can be taken apart and put back together so there is no reason why doing so in one order would be different than in the opposite order.

Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Regarding claim 2, Neill teaches the limitations of claim 1, which claim 2 depends on. Neill further teaches:
wherein the decoration design is formed on the body in any one of a coating manner, a printing manner, and a transfer printing manner ([0049]; Fig. 2, #44 and #46).

Regarding claim 4, Neill teaches the limitations of claim 1, which claim 4 depends on. Neill further teaches:
wherein the expandable mat are formed by the multiple patterns or other different patterns which are connected and aligned (Figs. 1 and 10).

Regarding claim 5, Neill teaches the limitations of claim 1, which claim 5 depends on. Neill further teaches:
wherein an alignment mark line is formed around a peripheral side of the decoration portion ([0036] – [0037]; Fig. 7, #76).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Neill (US-20170326810), in view of McMahan (U.S. Patent No. 10582793).
Regarding claim 3, Neill teaches the limitations of claim 1, which claim 3 depends on, but does not teach adhering a film on the decoration design on top of the mat, however, McMahan, in a similar field of endeavor, a mat and mat making process, teaches:
wherein a film is matingly adhered on the decoration design (Col. 3, line 26-36; Col. 4, line 58 – Col. 6, line 38; Fig. 1B, #215). The film is adhered to the top of the mat, which would be on top of the pattern from Neill.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748